Title: To James Madison from John M. Forbes, 19 February 1802 (Abstract)
From: Forbes, John M.
To: Madison, James


19 February 1802, Philadelphia. Thanks JM for encouraging his application for a consular appointment and accepts the nomination to the post at Hamburg—“in time of war, unquestionably the first Commercial situation under the Government of the United states—in time of peace, highly respectable and inferior to few, if any.” Will embark at New York for England in the first vessel that sails after he receives his commission and instructions. Regrets that JM’s indisposition “prevented the pleasure of seeing you after my appointment”; hopes that JM’s health and strength are restored.
 

   RC (DNA: RG 59, CD, Hamburg, vol. 1). 1 p.


   A full transcription of this document has been added to the digital edition.
